Citation Nr: 0100950	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  95-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left hip disorder, 
claimed as residuals of an injury of the left hip and ankle, 
currently status post total left hip replacement.


REPRESENTATION

Appellant represented by:	J. E. Sawyer, Jr., Attorney-
at-law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The claimant has verified periods of active duty for training 
January to June 1966 and from July 28, 1990, to August 11, 
1990, with the Alabama Army National Guard.  There may be 
additional periods of service which were unable to be 
verified by the National Personnel Records Center. 

The instant appeal arose from a December 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied a claim for 
service connection for left hip arthritis.  This case was 
previously remanded by the Board of Veterans' Appeals (Board) 
in November 1996, September 1998, and March 2000.


FINDINGS OF FACT

1.  The claimant is not a veteran.

2.  The claimant's left hip arthritis pre-existed his period 
of active military service from July 28, 1990, to August 11, 
1990.

3.  The evidence does not establish that that left hip 
arthritis underwent a chronic or permanent worsening during 
the claimant's period of active military service from July 
28, 1990, to August 11, 1990, including due to a left ankle 
injury or a claimed left hip injury.


CONCLUSION OF LAW

Service connection for a left hip disorder, claimed as 
residuals of an injury of the left hip and ankle, currently 
status post total left hip replacement, is denied.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law has no impact 
on the current appeal.  This is true because the VA has 
already fulfilled the duty to assist and the duty to notify 
in this case.  As noted above, this case has previously been 
remanded a total of three times.  As a result, the claimant 
has been afforded no less than four examination by VA, 
including one examination by a board of two orthopedists.  In 
addition, all available pertinent service medical records and 
private treatment records have been developed.  There is 
nothing in the file to suggest that additional, relevant 
medical records exist or can be obtained.  Under the 
circumstances, the Board finds that adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the 
claimant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In order to establish direct service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  The Board notes 
that the laws pertaining to presumptive service connection do 
not apply to the period of active duty training in 1990 as 
the evidence does not show that the claimant had 90 days of 
active, continuous service during that period of service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. § 3.307(a)(1) 
(2000).  

The Board notes that it has considered the application of 
38 U.S.C.A. § 1154(b) (West 1991) in this case, regarding 
reduced evidentiary requirements for service connection for 
combat veterans, as a portion of the claimant's service was 
during the Gulf War.  However, he has not contended and the 
evidence does not show that a left hip disorder arose from or 
was aggravated by combat with the enemy.

A disposition on the merits is now in order.  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).

A review of the service medical records from his first period 
of verified service in 1966 is silent for complaints, 
treatment, or diagnosis referable to the left hip.  One 
record noted a complaint of weakness in the legs in addition 
to a sore throat and a running nose, and he was assessed with 
acute pharyngitis.  There is also no evidence that left hip 
arthritis was manifested to a compensable degree within one 
year of his separation from service in 1966.  Thus, service 
connection is not warranted on a direct or presumptive basis 
or based on aggravation for his first period of service.

The medical evidence, namely the two June 2000 VA examination 
reports, reveal that in the late 1970s or early 1980s the 
claimant was diagnosed with acromegaly and that he underwent 
pituitary surgery in 1981 as a result.

On July 28, 1990, the claimant began a period of active duty 
training.  On August 6, 1990, he reported that on August 4, 
1990, he had sustained a sprained ankle when dismounting from 
a truck.  The following day, August 5, he sought treatment, 
and was referred to the Methodist Hospital of Hattiesburg, 
Inc. (Methodist Hospital).  Records from the Methodist 
Hospital show that X-rays taken on August 5 revealed severe 
degenerative joint disease of the left hip and left ankle 
sprain.  The following day, a service medical record noted 
that the claimant had an old severe degenerative joint injury 
of the left hip.  An August 13, 1990, record of L. K. Dyess, 
M.D., the claimant's family physician, noted that the 
claimant was treated and could return to work on August 20, 
1990.  An August 17, 1990, record of J. Owens, M. D., noted 
that the claimant would only be unable to work for three 
weeks.

A December 1992 letter written by D. P. DeHaven, M.D., a 
private orthopedist, noted that the claimant had been in the 
National Guard for 20 years with progressive pain in the left 
hip.  Dr. DeHaven indicated that the claimant had arthritis 
prior to being activated for two weeks in 1990.  Dr. DeHaven 
reported that the claimant stated that he had injured his 
left hip and ankle when dismounting from the truck and that 
he immediately began to have left hip pain which 
progressively worsened over the next two years.  Dr. DeHaven 
stated his belief that the claimant's "hip problems are at 
least service aggravated."  Dr. DeHaven stated that the 
claimant was a candidate for a total hip replacement.

A February 1993 record of the Alabama Army National Guard 
found that the claimant had left hip arthritis prior to his 
period of active duty for training in 1990 based on Dr. 
DeHaven's statements and that there was no documentation in 
the records of a left hip injury during that period of active 
duty for training.

A May 1993 VA examination report noted that X-rays of the 
hips showed marked, bilateral degenerative arthritis which 
was worse on the left.  The diagnosis was to rule out 
acromegaly.  A May 1993 written statement from Dr. Dyess 
stated that the claimant had recently been seen for 
"exacerbation of a chronic deterioration of his left hip 
function and range of motion.  The claimant was described by 
Dr. Dyess as a "long-term patient" for illnesses which 
included acromegaly, obesity, prostatic nodule, and 
degenerative osteoarthritis of the left hip.

A November 1997 VA examination report noted that the examiner 
reviewed the claims folder, including the earlier VA 
examination.  The report noted that the claimant had a left 
hip replacement in 1995.  The examiner concluded that 
degenerative joint disease of both hips was unrelated to the 
in-service ankle injury.

A written statement from a firefighter who worked with the 
claimant indicated his belief that the claimant was able to 
perform his duties before his injury in 1990 and that after 
that injury, the claimant's knee or hip started to 
deteriorate.  A statement from the claimant's supervisor from 
1986 until his medical retirement in 1994 stated that the 
claimant performed all duties in a satisfactory manner prior 
to his 1990 injury and that after the injury, the claimant 
was only marginally able to perform his duties.  Further, he 
attributed the claimant's early, medical retirement to the 
1990 injury.

An April 1998 written statement from Dr. Dyess stated that 
the claimant's VA claim "stems from an exacerbation of [the 
claimant's] Acromegalic hip degeneration, which was caused by 
an ankle injury while away at summer camp for the National 
Guard."  Dr. Dyess stated that "while [the claimant's] hip 
disease is directly linked to his acromegaly . . . . the old 
injury at summer camp certainly served to exacerbate his hip 
condition.  It did so beyond any reasonable medical doubt in 
my opinion."

Treatment records were received from Dr. Dyess and Dr. 
DeHaven in May 1999.  These records showed that the claimant 
was diagnosed with acromegaly and severe degenerative 
arthritis of the left hip prior to his total hip replacement.  
A June 1999 VA examination report concluded that "the 
[claimant's] hip conditions are related to his acromegaly 
condition, but aggravated secondary to the left lower 
extremity traumatic injury including the left ankle sprain 
sustained in August 1990 injury.  In other words I can also 
mention that the [claimant's] hip condition was exacerbated 
by the mentioned left lower extremity severe injury, which 
included the ankle also."

In June 2000 the claimant underwent VA examinations by two 
orthopedists.  Both examiners reviewed the claims folder.  
The first examiner stated:

In my opinion, there are no medical 
clinical findings that substantiate the 
[claimant's] allegation of the hip injury 
related to his service.  I can find no 
explanation why one would relate a 
degenerative process which must have 
taken years to develop to in any way be 
affected by a sprained ankle.  I 
therefore feel that [the claimant's] hip 
disorder is in no way related to his 
period of active duty.

The second examiner stated:

I think that there is no medical clinical 
findings that, in all medical 
probability, would substantiate his claim 
of an allegation of a hip injury related 
to his service.  The medical clinical 
findings today and in the records also do 
not tend to substantiate his finding of a 
sustained pathological increase in the 
preexisting left hip disorder due to his 
period of active duty for training which 
includes a left ankle sprain.

Based upon a review of the entire record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a left hip disorder, claimed as 
residuals of an injury of the left hip and ankle, currently 
status post total left hip replacement.  

As an initial matter, the Board addresses the application of 
38 U.S.C.A. §§ 1111 and 1132 (West 1991), which pertain to 
the presumption of soundness in wartime and peacetime 
service, respectively.  As the period in question, July 28, 
1990, to August 11, 1990, covers both wartime and peacetime, 
the Board will consider both provisions.  See 38 C.F.R. § 3.2 
(2000) (Persian Gulf War began August 2, 1990).  First, 
38 U.S.C.A. § 1111 provides that a "veteran" shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, 
disorders, diseases, and injuries noted at the time of his or 
her examination, acceptance, and enrollment.  See also 
38 C.F.R. § 3.304(b) (2000).  However, the Board finds that 
the claimant is not entitled to the presumption of soundness 
under 38 U.S.C.A. § 1111 because he is not a veteran.  

The term "veteran" is defined by statute as "a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2) (West 1991); see 
also 38 C.F.R. § 3.1(d) (2000).  Under authority of 
38 U.S.C.A. § 106, the provisions of 38 C.F.R. § 3.6 (2000) 
state that active military, naval, or air service is defined 
as:  "active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."

The period of service in question in this case was a period 
of active duty for training, according to the service 
department records.  Thus, as the evidence shows he is still 
alive, in order to be a "veteran", the claimant must have 
been "disabled . . . from a disease or injury incurred or 
aggravated in line of duty."  The evidence of record does 
not show that the claimant has been disabled from a disease 
or injury incurred or aggravated in line of duty.  He is not 
service-connected for any disabilities incurred or aggravated 
during the period of active duty for training in July and 
August 1990.  Accordingly, as he is not a veteran, the 
presumption of soundness is not for application under the 
provisions of 38 U.S.C.A. § 1111. 

Second, as regards 38 U.S.C.A. § 1132, which provides for the 
presumption of soundness for peacetime service, the Board 
finds that § 1132 is not for application either.  This is so 
because 38 U.S.C.A. § 1132 requires a minimum of 6 months of 
active duty before the presumption applies.  In this case, 
the period in question, July 28, 1990, to August 11, 1990, is 
less than 6 months.  Thus, the presumption of soundness did 
not attach in this case.

The Board finds that a preponderance of the evidence shows 
that the veteran had arthritis of the left hip prior to his 
period of active duty for training in July and August 1990.  
The medical evidence of record, VA and private, reveals that 
the claimant had arthritis of the hip caused by acromegaly 
for many years prior to his brief period of active duty for 
training in 1990.  Dr. DeHaven's December 1992 letter 
indicated that the claimant had arthritis prior to being 
activated for two weeks in 1990.  Dr. Dyess' April 1998 
written statement also indicated that the claimant had 
acromegalic hip degeneration prior to his period of active 
duty in 1990. One of the VA examiners in the June 2000 
examination reports concluded that the hip arthritis "must 
have taken years to develop".  In other words, it existed 
for many years prior to the time severe arthritis was noted 
in the August 1990 X-rays.  The other VA examiner in 2000 
concluded that the claimant did have a "preexisting left hip 
disorder".  In addition, the June 2000 VA examination 
reports stated that in the late 1970s or early 1980s the 
claimant was diagnosed with the acromegaly which led to the 
left hip arthritis. 

Despite the fact that no contemporaneous preservice clinical 
evidence is available, the Board finds that the preponderance 
of the evidence, including numerous medical professionals' 
after-the-fact opinions based on a review of all the evidence 
of record, shows that the claimant was suffering from 
arthritis of the hips caused by acromegaly before entering 
the period of active military service in question.  In 
addition, for the reasons stated above, the evidence does not 
show that service connection is warranted on a direct basis 
for his period of service in 1990.

Further, the Board will assume, arguendo, that the 
presumption of aggravation has been triggered as there is 
evidence that could be construed to indicate that the 
preexisting hip disability underwent an increase in severity 
in service.  See Maxson v. West, 12 Vet. App. 453, 460 
(1999).  Treatment records developed during the claimant's 
period of service reveal severe arthritis of the left hip.  
In addition, there is medical evidence which shows that as a 
result of the left ankle injury noted during the brief period 
of service, the claimant's left hip arthritis worsened.  For 
example, the December 1992 letter from Dr. DeHaven stated his 
belief that the claimant's "hip problems are at least 
service aggravated."  In addition, Dr. Dyess' April 1998 
written statement reported that the claimant's acromegalic 
hip degeneration was exacerbated by the left ankle injury in 
August 1990.  Further, the June 1999 VA examination report 
concluded that his hip conditions were aggravated by the 
August 1990 injury.

Even assuming that the presumption of aggravation has been 
triggered, the Board finds that the record contains clear and 
convincing evidence to demonstrate, at the merits stage, that 
the claimant's left hip arthritis sustained no permanent 
increase in disability during his brief period of service in 
1990.  Id.  In doing so, the Board relies on the lack of any 
service treatment records showing that there was a permanent 
increase in the claimant's hip disability during his brief 
period of service in 1990.  A review of the service medical 
records indicates that his complaints focused on his left 
ankle and lower left leg, not the left hip.  In this regard, 
the Board finds the opinion of Dr. DeHaven, that the 
claimant's hip disorder was aggravated by service, to be of 
little probative value as Dr. DeHaven indicated that his 
conclusions were based on the claimant's report that he had 
injured his left hip as well as his left ankle during his 
period of active duty for training in 1990.  As noted above, 
there is no evidence of a left hip injury in service.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service.'"  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Even if the 
claimant did have left hip problems during his period of 
service in July and August 1990, the Board finds that they 
were only temporary or intermittent flare-ups.  First, the 
Board notes that the claimant's period of service at this 
time was so brief, about 2 weeks, that his period of service 
did not allow for other than a temporary or intermittent 
flare-up.  Second, August 1990 records from the claimant's 
private physicians reveal that the claimant would only be out 
of work for a short period of time.  Such records indicate 
that his private physicians believed that any problems 
associated with arthritis of the hip resulting from any 
incidents in service were only temporary.  Further, the 
records show that he thereafter continued his employment with 
the fire department for several more years.  

The Board also notes that none of the private or VA treatment 
records which indicate that the claimant's preexisting hip 
disorder worsened as a result of the left ankle sprain in 
service specifically stated that there was an increase in 
left hip disability in service.  See 38 U.S.C.A. § 1153 (West 
1991).  For example, while Dr. Dyess' April 1998 written 
statement stated that the claimant's acromegalic hip 
degeneration was exacerbated by the ankle injury in August 
1990, he did not state that there was an increase in left hip 
disability during the claimant's short period of service.  
The same is true of the conclusions reached by the VA 
examiner in June 1999.

The Board also relies heavily on the conclusions of the board 
of two VA orthopedists in June 2000 who concluded that 
"[t]he medical clinical findings today and in the records 
also do not tend to substantiate his finding of a sustained 
pathological increase in the preexisting left hip disorder 
due to his period of active duty for training which includes 
a left ankle sprain."  The Board finds the June 2000 reports 
highly probative because the examiners reviewed the evidence 
of record prior to reaching the conclusions in the report.  
In addition, the Board finds these reports persuasive because 
the examiners provided a rationale for their conclusions.  
They stated that there was no connection they could see 
between a sprained ankle and degenerative arthritis, "a . . 
. process which must have taken years to develop."

The Board is aware of the contentions of the claimant and of 
two firefighters who worked with him that the left hip 
disorder was aggravated during his period of active duty 
training in 1990.  However, these statements were made by 
laypersons, and, as such, they are not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because the presumption of aggravation does not apply, and 
because no competent evidence has been received to otherwise 
show that the claimant's preexisting left hip arthritis 
underwent a chronic or permanent worsening during service, 
the claim must be denied.  


ORDER

A claim for service connection for a left hip disorder, 
claimed as residuals of an injury of the left hip and ankle, 
currently status post total left hip replacement, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

